Citation Nr: 1639709	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  16-08 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Muskogee, Oklahoma


THE ISSUE

Entitlement to an extension of the delimiting date beyond January [redacted], 2009 for Dependents' Educational Assistance (DEA) benefits under the provisions of Chapter 35, Title 38, United States Code. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Navy from February 1976 to June 1984, and from January 1987 to November 1991.  The Appellant is the Veteran's spouse.  

This matter comes before the Board of Veterans' Appeals (Board) from a December 2014 decision of the Department of Veterans' Affairs (VA) Regional Office (RO) Education Center in Muskogee, Oklahoma.  In that decision, the RO denied entitlement to an extension of the delimiting date beyond January [redacted], 2009, for Chapter 35 education benefits.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Appellant is the spouse of a Veteran who was awarded dependents' educational assistance (DEA).  

2.  Entitlement to DEA was granted in a rating action issued in July 1996.  

3.  The Appellant and the Veteran were married on January [redacted], 1999.  The delimiting date for the Appellant, the Veteran's spouse, to use DEA program benefits was adjudged to be ten years from her marriage to the Veteran, or January [redacted], 2009.  

4.  The Appellant's application for DEA benefits was received in August 4, 2014. 

5.  The Appellant was not prevented from initiating or completing a chosen program of education within the applicable period of eligibility for DEA benefits because of a physical or mental disability that did not result from her own willful misconduct. 


CONCLUSION OF LAW

The criteria for entitlement to an extension of the delimiting date beyond January [redacted], 2009, for DEA benefits under the provisions of Chapter 35 have not been met.  38 U.S.C.A. §§ 3501, 3512 (West 2014); 38 C.F.R. §§ 21.3021, 21.3046, 21.3047 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

Nevertheless, there are certain instances where the VCAA does not apply because the issue presented is solely one of statutory interpretation and/or the claim is barred as a matter of law.  See Smith v. Gober, 14 Vet. App. 227, 230 (2000) (claim that a Federal statute provides for payment of interest on past-due benefits), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  This is indeed the situation in this case.  The facts are not in dispute; instead, resolution of the claim is wholly dependent on interpretation of the applicable laws and regulations pertaining to extension of delimiting dates for education benefits.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Mason v. Principi, 16 Vet. App. 129 (2002); see also VAOPGCPREC 5-2004 (June 23, 2004).

A person is eligible for DEA benefits if he or she is the spouse of a veteran who has a permanent and total disability rating.  38 U.S.C.A. § 3501(a)(1)(D)(i); 38 C.F.R. § 21.3021(a)(3)(i).  Eligibility for such benefits extends 10 years from the date (as determined by the Secretary) the person becomes an eligible person within the meaning of 38 U.S.C.A. § 3501(a)(1).  38 U.S.C.A. § 3512(b)(1)(A).  The 10 year delimiting period begins to run from the time that a veteran's spouse becomes an "eligible person" with optional beginning periods permitted under 38 U.S.C.A. § 3512(b)(1)(A) (West 2014). Cypert v. Peake, 22 Vet. App. 307 (2008).

The beginning date of the 10-year period of eligibility for a spouse of a veteran with a permanent and total disability rating is the effective date of the permanent and total rating or the date that the Veteran was notified of such rating, whichever is more advantageous to the spouse, if the spouse has not chosen another date between either of these two dates which has been approved by the Secretary.  38 U.S.C.A. § 3512(b)(1)(A); 38 C.F.R. § 21.3046(a)(2).

The 10-year delimiting period may be extended if the eligible spouse or surviving spouse does the following:  (1) applies for the extension within the appropriate time limit; (2) was prevented from initiating or completing the chosen program of education within the otherwise applicable eligibility period because of a physical or mental disability that did not result from willful misconduct; (3) provides VA with any requested evidence tending to show that he or she was prevented from initiating or completing the program because of a physical or mental disability that did not result from the willful misconduct of the eligible spouse; and (4) is otherwise eligible for payment of educational assistance for the training pursuant to Chapter 35. 38 C.F.R. § 21.3047; see also 38 U.S.C.A. § 3512(b)(2). It must be clearly established by medical evidence that such program of education was medically infeasible.  38 C.F.R. § 21.3047(a)(2)(i).Application for an extension must be made within one year after the last date of the delimiting period, the termination of the period of physical or mental disability, or October 1, 1980, whichever date is the latest.  38 U.S.C.A. § 3512(b)(2).

The appellant's eligibility for DEA benefits derives from her status as a spouse of a permanently and totally disabled Veteran.  In a July 1996 rating decision, the Veteran was granted a total and permanent disability rating, effective July 3, 1996.  The Appellant became an "eligible" person as of January [redacted], 1999, because that was the day she married the Veteran.  Ten years from that date is January [redacted], 2009.  Therefore, this is the Appellant's delimiting date.

The Appellant initially applied for DEA benefits on August 4, 2014.  This was over five years after the delimiting date of January [redacted], 2009.  After being informed that she was not eligible for DEA benefits, she informed the VA that she had not previously applied for benefits because she did not know she was eligible for said benefits.  She further indicated that she only found out about DEA benefits after her daughter was informed that she might be eligible for DEA benefits.  This informal request for an extension of the delimiting date was received by the RO via the notice of disagreement.  

Although the Appellant may not have known that she was eligible to use DEA benefits, the statute and regulation provide very specific reasons for extending the delimiting date.  An extension is not provided for the circumstances raised by the Appellant and she has not otherwise cited to or met any of the applicable exceptions.  While the statute and regulation provide for extensions when disability prevents an "eligible person" from completing a program of education, there is no provision for extending the delimiting date on the basis not knowing about the benefits or that she was eligible to use those benefits.  

The Board has considered the holding in Ozer v. Principi, 14 Vet. App. 257 (2001), as it may apply to the Appellant's claim for an extension of her delimiting date. In that case, the issue revolved around 38 U.S.C.A. § 3512(b)(1), which addresses when the 10-year delimiting period would expire.  See 38 U.S.C.A. § 3512(b)(1).  In Ozer, the United States Court of Appeals for Veterans Claims (Court) essentially granted Chapter 35 eligible spouses an unlimited delimiting period for benefits, due to the technical problems in the language of Chapter 35.  The Court rendered the Ozer decision on February 6, 2001.  However, Congress subsequently changed the law under 38 U.S.C.A. § 3512.  See Public Law No 107- 103, § 108, 115 Stat. 985 (Dec. 27, 2001).

This change in the law addresses the eligibility of a spouse or surviving spouse for educational assistance under Chapter 35 who files a claim after December 27, 2001.  In effect, the applicable provisions of Public Law 107-103 render Ozer inapplicable to claims brought after that date. 

The applicable provisions of Public Law 107-103, codified under 38 U.S.C.A. § 3512, in effect provide that for all eligibility decisions which are made on or after December 27, 2001, spouses are entitled to a 10-year delimiting period in which they may, upon first becoming eligible, use Chapter 35 benefits.  The delimiting date is determined as if the Ozer decision never existed.  While the law included a special "saving" provision for those spouses granted Chapter 35 benefits pursuant to an unlimited delimiting period provided under Ozer, the Appellant does not fall under within this category as she initially filed a claim for Chapter 35 benefits in August 2014.  See e.g. VA Pamphlet 22-72-3, Revised, p.5, March 2003.  In some cases, including this one, the delimiting period has already run and the individual is no longer eligible for benefits.  As such, the provisions of Ozer are not applicable in this case.

Where, as here, the law and not the evidence is dispositive, the Appellant's claim for an extension of the delimiting date beyond January [redacted], 2009, for DEA benefits must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 





	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to an extension of the delimiting date beyond January [redacted], 2009, for DEA benefits under the provisions of Chapter 35 is denied.



____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


